DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (JP-2001342538-A), hereinafter Terada.
Regarding Claim 1, Terada teaches a building steel ([0001]) which includes the elements and microstructure shown in Table 1.
Table 1
Element
Claim
Terada
Citation
Relationship
C
0.05-0.14
0.03-0.15
[0023]
Overlapping
Si
0.01-1
0.4 or less
[0024]
Overlapping
Mn
1-3
1-2
[0025]
Within
Al
0.01-0.1
0.06 or less
[0030]
Overlapping
Cr
0.005-1
0.05-0.5
[0036]
Within
Mo
0.003-0.3
0.05-0.5
[0036]
Within
P
0.001-0.05
0.02 or less
[0026]
Overlapping
S
0.01 or less
0.01 or less
[0027]
The Same
N
0.001-0.01
0.001-0.005
[0031]
Within
Nb
0.005-0.06
0.005-0.05
[0028]
Within
Ti
0.005-0.13
0.005-0.025
[0029]
Within
V
0.003-0.2
0.01-0.05
[0037]
Within
B
0.0003-0.003
0.0002-0.003
[0038]
Overlapping





Microstructure




Ferrite & Bainite
97-99
Ferrite MatrixSome Bainite
[0002]-[0003][0017]
Encompassing
Martensite & Austenite
1-3
1-10% Martensite-austenite mixed phase
[0019]
Overlapping





Relationships




Equation 2

0.068-2.82
By amounts above

Equation 1
0.022-0.1
(-0.282) – 0.144
By amounts above
Encompassing
Relationship 1
≤ 4.0
1.315-5.65
By amounts above
Overlapping


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Terada further teaches the amount of MA constituents affecting dislocation motion and toughness ([0019]), and in order to find optimal dislocation motion and toughness a person having ordinary skill in the art may through routine experimentation come to the claimed area ratio of the martensite-austenite constituents is 1% to 3%.
Terada further teaches 90% or more of the MA constituents are 3 µm or less in equivalent circle diameter ([0020]) which overlaps the claimed in the martensite-austenite constituents, a number of austenite structures having a diameter of 10 µm or more is 1 x 104 /cm2 or less, including 0 /cm2.
The minimum number of MA constituents/cm2 according to modified Terada was determined by the examiner as follows. The area of a constituent of 1 µm equivalent circle diameter is 3.14*(1/2)2 = 0.785 µm2, if MA constituents of this size constitute 90% of the MA constituents of 1 cm2, in which 3% of the area is MA constituents, a minimum of 1.39*106 MA constituents less than 10 µm diameter are present per square cm according to modified Terada which overlaps the claimed a number of austenite structures having a diameter of less than 10 µm is 1x108/cm2.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (JP-2001342538-A), hereinafter Terada, in view of Kondo et al. (US-20140352850-A1), hereinafter Kondo.
Regarding Claim 3, modified Terada teaches the claim elements as discussed above. As discussed above, Terada teaches a matrix of ferrite which may include bainite.
Kondo teaches a steel sheet ([0001]) which has 80-95% ferrite in order to provide a beneficial balance between ductility and tensile strength ([0063]) and which has 5-20% bainite in order to provide a beneficial balance between high-strengthening and ductility ([0065]) which overlaps the claimed ferrite is 20% or more and bainite is 10% or more.
It would be obvious for a person having ordinary skill in the art to restrict the open ranges of ferrite and bainite according to modified Terrada to the 80-95% ferrite and 5-20% bainite according to Kondo in order to provide a beneficial balance between ductility and strength as discussed above.

Regarding Claim 4, modified Terada teaches the claim elements as discussed above. Terada teaches the steel being “high tensile strength” ([0017]) but does not disclose a specific strength range, and does not disclose any hole expanding ratio of the steel.
Kondo further teaches a high tensile strength being 590 MPa or more ([0003]) and a measure of excellent ductility being a hole expansion ratio of 80% or more ([0003],[0076]) which results in a product of tensile strength and hole expansion ratio of at least 47200 MPa% which is within the claimed 30000 MPa% or more.
However, Kondo does not specify a temperature at which the tensile strength and hole expansion ratio are the desired values.
It would be obvious to a person having ordinary skill in the art to apply the tensile strength being 590 MPa or more and a hole expansion ratio of 80% or more according to Kondo to the steel according to modified Terada in order to beneficially have excellent ductility and high tensile strength.
A person having ordinary skill in the art would expect Terada as modified by Kondo to exhibit the claimed product of tensile strength and hole expansion ratio at -30˚C is 30000 MPa% or more since Terada as modified by Kondo exhibits the claimed product of tensile strength and hole expansion ratio is 30000 MPa% or more at an unspecified temperature and further teaches the claimed composition, microstructure, and processing as discussed above.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terada et al. (JP-2001342538-A), hereinafter Terada, in view of Yasuhara et al. (US-6221179-B1), hereinafter Yasuhara.
Modified Terada teaches the claim elements as discussed above. Terada does not explicitly disclose a claimed bake hardenability is 40 MPa or more. 
Yasuhara teaches a steel similar to that of Terada with a bake hardenability of at least 100 MPa in order to beneficially achieve a high strength after being formed into a desired shape (Col. 4 L. 36-44) which is within the claimed bake hardenability is 40 MPa or more.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
It would be obvious to a person having ordinary skill in the art to apply the bake hardenability according to Yasuhara to the steel according to modified Terada in order to beneficially achieve a high strength after being formed into a desired shape as discussed above.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736